DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 March 2021 and 7 September 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US Publication Number 2019/0329818 A1, which is a direct translation of earlier filed Foreign Application JP2018-086452). 
Regarding claim 1, Shoji teaches a steering control apparatus that controls a motor used to turn a steered wheel of a vehicle, which synchronizes with a steering wheel, based on a command value, the command value being computed according to a target angle of an angle convertible to a wheel steering angle of the steered wheel, the target angle being determined by an onboard host control apparatus, the steering control apparatus comprising an electronic control unit, wherein: (Shoji: Para. 40; set a steering angle that matches a steering wheel operation) the electronic control unit is configured to compute a feedback control torque to be reflected in the command value through execution of feedback control (Shoji: Para. 51, 113; feedback control unit is provided to approximate an estimated steering angle value that is computed by the disturbance torque estimation unit, to the integrated angle command value after the low-pass filter process), the feedback control is control to cause a predetermined angle to follow the target angle (Shoji: Para. 37, 40; set a steering angle that matches a steering wheel operation), the predetermined angle is the angle convertible to the wheel steering angle and detected through a first sensor (Shoji: Para. 37; steering torque that is detected by the torque sensor and an output signal from the rotational angle sensor are input to the motor control ECU); the electronic control unit is configured to compute a disturbance torque based on the computed feedback control torque and the predetermined angle (Shoji: Para. 51; feedback control unit is provided to approximate an estimated steering angle value that is computed by the disturbance torque estimation unit), the disturbance torque is a torque that affects the predetermined angle and that is other than a torque to be generated by the motor (Shoji: Para. 33, 55; estimated steering angle value that is computed by the disturbance torque estimation unit, is provided to the angle deviation computation unit; steering torque is torque applied from the steering wheel to the output shaft by a force applied to the steering wheel by the driver, a force generated by the steering inertia); the electronic control unit is configured to correct the computed feedback control torque by using the computed disturbance torque (Shoji: Para. 81; basic torque command value is corrected in accordance with the estimated disturbance torque value that is computed by the disturbance torque estimation unit).
Shoji doesn’t explicitly teach the electronic control unit is configured to correct the command value reflecting the corrected feedback control torque based on an applied torque, the applied torque is a torque to be applied to the steering wheel and detected through a second sensor.
However, Shoji is deemed to disclose an equivalent teaching. Shoji includes a torque sensor which is sent to the motor control ECU (Shoji: Para. 37). The feedforward control unit improves the response of the control of the steering by compensating for the inertia of the electric power steering system, and the feedforward control unit may be omitted. In the case where the feedforward control unit is omitted, the feedback control torque is computed by the feedback control unit used as the basic target torque (Shoji: Para. 52, 113).  
It would have been obvious to one of ordinary skill as of the effective filing date to have correct the command value based on an applied torque in order to improve the response of the control by compensating for a delay in the response due to the inertia of the electric power steering system (Shoji: Para. 52, 113). 
Regarding claim 4, Shoji teaches the steering control apparatus according to claim 1, wherein: the electronic control unit is configured to compute a feedforward control torque based on a second time derivative of the target angle (Shoji: Para. 53; inertia multiplication unit multiplies the target angle acceleration that is computed by the angular acceleration computation unit, by the inertia of the electric power steering system; feedforward control torque); and the electronic control unit is configured to subtract the disturbance torque from a value obtained by adding the feedforward control torque to the feedback control torque (Shoji: Para. 54-55; torque addition unit adds the feedforward control torque to the feedback control torque).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US Publication Number 2019/0329818 A1, which is a direct translation of earlier filed Foreign Application JP2018-086452) in view of Moreillon et al. (US Publication Number 2019/0161116 A1, which is a direct translation of earlier filed Foreign Application JP2017-229229). 
Regarding claim 2, Shoji doesn’t explicitly teach wherein the electronic control unit is configured to subtract the applied torque from the command value reflecting the corrected feedback control torque.
However Moreillon, in the same field of endeavor, teaches wherein the electronic control unit is configured to subtract the applied torque from the command value reflecting the corrected feedback control torque (Moreillon: Para. 47, 53; subtracts the steering torque, detected by the torque sensor, from the disturbance torque; feedback controller is provided to cause the actual steering angle, calculated by the reduction ratio divider, to approach the target steering angle or the return control target steering angle).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Moreillon’s subtraction of the steering torque from the disturbance torque (Moreillon: Para. 53) into Shoji’s feedback control unit (Shoji: Para. 51) in order to cause the actual steering angle to approach the target steering angle through a feedback controller (Moreillon: Para. 47). 
Regarding claim 3, Shoji doesn’t explicitly teach wherein the electronic control unit is configured to subtract the applied torque from the computed disturbance torque.
However Moreillon, in the same field of endeavor, teaches wherein the electronic control unit is configured to subtract the applied torque from the computed disturbance torque (Moreillon: Para. 53; subtracts the steering torque, detected by the torque sensor, from the disturbance torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Moreillon’s subtraction of the steering torque from the disturbance torque (Moreillon: Para. 53) into Shoji’s feedback control unit (Shoji: Para. 51) in order to cause the actual steering angle to approach the target steering angle through a feedback controller (Moreillon: Para. 47). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663



/ADAM D TISSOT/Primary Examiner, Art Unit 3663